  Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 1 of 15 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                      )
ASTRAZENECA AB and                    )
ASTRAZENECA PHARMACEUTICALS LP,       )
                                      )
                  Plaintiffs,         )
                                      ) Civil Action No. __________________
      v.                              )
                                      )
ZYDUS PHARMACEUTICALS (USA), INC., )
AND CADILA HEALTHCARE LTD.,           )
                                      )
                  Defendants.         )
_____________________________________ )

                                          COMPLAINT

               Plaintiffs AstraZeneca AB and AstraZeneca Pharmaceuticals LP (collectively

“AstraZeneca” or “Plaintiffs”), by their attorneys, for their Complaint, allege as follows:

                                  NATURE OF THE ACTION

               1.      This is an action for patent infringement under the patent laws of the United

States, Title 35, United States Code that arises out of the filing by Zydus Pharmaceuticals (USA),

Inc. and Cadila Healthcare Ltd. (collectively, “Zydus”) of an amendment to Abbreviated New

Drug Application (“ANDA”) No. 214263 with the U.S. Food and Drug Administration (“FDA”)

seeking approval to engage in the commercial manufacture, use, offer for sale, sale, and/or

importation of a generic version of Plaintiffs’ Tagrisso® (osimertinib mesylate) in tablet form in

doses of 40 mg and 80 mg prior to the expiration of U.S. Patent No. 10,183,020 (“the ’020 patent”).
  Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 2 of 15 PageID #: 2




                                           PARTIES

                                            Plaintiffs

               2.     Plaintiff AstraZeneca AB is a public limited liability company organized

under the laws of Sweden, with a principal place of business at Karlebyhus, Astraallén, Södertälje,

S-151 85, Sweden.

               3.     Plaintiff AstraZeneca Pharmaceuticals LP is a limited partnership organized

under the laws of the State of Delaware, with a principal place of business at 1800 Concord Pike,

Wilmington, Delaware, 19850.

                                           Defendants

               4.     On information and belief, defendant Zydus Pharmaceuticals (USA) Inc.

(“Zydus Pharma”) is a corporation organized and existing under the laws of the State of New

Jersey with a principal place of business at 73 Route 31 North, Pennington, New Jersey 08534.

               5.     On information and belief, defendant Cadila Healthcare Ltd. (“Cadila”) is a

corporation organized and existing under the laws of India, with a principal place of business at

Zydus Corporate Park, Scheme No. 63, Survey No. 536, Khoraj (Gandhinagar), Nr. Vasihnodevi

Circle, S. G. Highway, Ahmedabad 382 481, India.

               6.     On information and belief, Zydus Pharma is a wholly owned subsidiary of

Cadila, and is controlled and dominated by Cadila. On information and belief, Zydus Pharma is

the U.S. agent for Cadila. Zydus has admitted in pending patent litigation concerning infringement

of the ’020 patent that Cadila is the manufacturer of Zydus Pharma’s ANDA Products, and that

Zydus Pharma is a wholly owned subsidiary of Cadila. See AstraZeneca AB et al. v. Alembic

Pharmaceuticals Limited et al., C.A. No. 20-202-RGA (D. Del. April 13, 2020) (“Pending

Infringement Action”), D.I. 19 at ¶ 20.



                                                2
  Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 3 of 15 PageID #: 3




               7.      On information and belief, Zydus Pharma is in the business of, among other

things, manufacturing, marketing, distributing, offering for sale, and selling generic drug products.

As a part of this business, on information and belief, Zydus Pharma, acting in concert with Cadila,

files ANDAs with the FDA seeking approval to engage in the commercial manufacture, use, offer

for sale, sale, and/or importation of generic versions of drug products that are covered by United

States patents. On information and belief, as part of these ANDAs, Zydus Pharma, acting in

concert with Cadila, files certifications of the type described in Section 505(j)(2)(A)(vii)(IV) of

the Federal Food, Drug, and Cosmetic Act to engage in the commercial manufacture, use, offer

for sale, sale, and/or importation of generic drug products prior to the expiration of United States

patents that cover such products.

               8.      On information and belief, Zydus Pharma and Cadila acted in concert to

prepare, submit, and amend ANDA No. 214263 for their 40 mg and 80 mg osimertinib mesylate

tablets (“Zydus’s ANDA Products”), which was done at the direction of, under the control of, and

for the direct benefit of Cadila.

                                         JURISDICTION

               9.      Jurisdiction is proper in this district pursuant to 28 U.S.C. §§ 1331, 1338(a),

and 2201 and 2202.

               10.     This Court has personal jurisdiction over each of Cadila and Zydus Pharma.

               11.     Cadila is subject to personal jurisdiction in Delaware because, among other

things, Cadila, itself and through its wholly owned subsidiary Zydus Pharma, has purposefully

availed itself of the benefits and protections of Delaware’s laws such that it should reasonably

anticipate being haled into court here. On information and belief, Cadila, itself and through its

subsidiary Zydus Pharma, develops, manufactures, imports, markets, offers to sell, and/or sells



                                                 3
  Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 4 of 15 PageID #: 4




generic drugs throughout the United States, including in the State of Delaware, and therefore

transacts business within the State of Delaware, and/or has engaged in systematic and continuous

business contacts within the State of Delaware.       In addition, Cadila is subject to personal

jurisdiction in Delaware because, upon information and belief, it controls and dominates Zydus

Pharma and therefore the activities of Zydus Pharma in this jurisdiction are attributed to Cadila.

               12.     Zydus Pharma is subject to personal jurisdiction in Delaware because,

among other things, it has purposely availed itself of the benefits and protections of Delaware’s

laws such that it should reasonably anticipate being haled into court here. On information and

belief, Zydus Pharma, itself and in concert with Cadila, develops, manufactures, imports, markets,

offers to sell, and/or sells generic drugs throughout the United States, including in the State of

Delaware, and therefore transacts business within the State of Delaware, and/or has engaged in

systematic and continuous business contacts within the State of Delaware.

               13.     On information and belief, Zydus knows and intends that following any

approval of Zydus’s ANDA No. 214263 as amended, Zydus will manufacture and import into the

United States Zydus’s ANDA Products and directly or indirectly market, sell, and distribute

Zydus’s ANDA Products throughout the United States, including in Delaware. On information

and belief, following any FDA approval of ANDA No. 214263 as amended, Zydus knows and

intends that Zydus’s ANDA Products will be marketed, used, distributed, offered for sale, and sold

in the United States and within Delaware.

               14.     On information and belief, Cadila and Zydus Pharma are agents of each

other, and/or operate in concert as integrated parts of the same business group, and enter into

agreements with each other that are nearer than arm’s length, including with respect to the

development, regulatory approval, marketing, sale, offer for sale, and distribution of generic



                                                 4
  Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 5 of 15 PageID #: 5




pharmaceutical products throughout the United States, including into Delaware, and including with

respect to Zydus’s ANDA Products at issue.            On information and belief, Zydus Pharma

participated in, assisted, and cooperated with Cadila in the acts complained of herein.

                15.    Zydus has previously used the process contemplated by the Hatch-Waxman

Act to challenge branded pharmaceutical companies’ patents by filing a certification of the type

described in Section 505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), serving

a notice letter on those companies, and engaging in patent litigation arising from the process

contemplated by the Hatch-Waxman Act.

                16.    On information and belief, Zydus, with knowledge of the Hatch-Waxman

Act process, directed Zydus’s Second Notice Letter (defined below) to, inter alia, AstraZeneca

Pharmaceuticals LP, to an address in Delaware, and alleged in Zydus’s Second Notice Letter that

the ’020 patent will not be infringed by the commercial manufacture, use or sale of Zydus’s ANDA

Products. On information and belief, Zydus knowingly and deliberately challenged the ’020 patent

in its Second Notice Letter knowing that each time it did so it was triggering a forty-five day period

for Plaintiffs to bring an action for patent infringement under the Hatch-Waxman Act.

                17.    Because AstraZeneca Pharmaceuticals LP is a limited partnership organized

in Delaware, it suffers injury and consequences from Zydus’s submission of an amendment to

Zydus’s ANDA No. 214263, and challenging the ’020 patent in Delaware.

                18.    Zydus Pharma has been a litigant in connection with other infringement

actions under the Hatch-Waxman Act, and reasonably should have anticipated that by sending

Zydus’s Second Notice Letter to a Delaware entity, it would be sued in Delaware for patent

infringement.




                                                  5
  Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 6 of 15 PageID #: 6




               19.    Cadila and Zydus Pharma regularly engage in patent litigation concerning

FDA-approved branded drug products in this district, do not contest personal jurisdiction in this

district, and have availed themselves of the rights and benefits of this Court by asserting claims

and/or counterclaims in this Court, see, e.g., Currax Pharmaceuticals LLC v. Zydus

Pharmaceuticals (USA) Inc. et al., No. 19-1569-RGA, D.I. 11 (D. Del. Jan. 17, 2020); Boehringer

Ingelheim Pharmaceuticals Inc. et al. v. Zydus Pharmaceuticals (USA) Inc. et al., No. 19-1501-

CFC, D.I. 9 (D. Del. Sep. 4, 2019); Merck Sharp & Dohme Corp. v. Zydus Pharmaceuticals (USA)

Inc., No. 19-314-RGA, D.I. 11 (D. Del. Mar. 18, 2019); Astrazeneca AB v. Zydus Pharms. (USA)

Inc., No. 18-664-RGA, D.I. 9 (D. Del. June 22, 2018); Biogen Int’l GmbH v. Zydus Pharms. (USA)

Inc., No. 18-623-LPS, D.I. 8 (D. Del. June 1, 2018); H. Lundbeck A/S v. Zydus Pharms. (USA)

Inc., No. 18-150-LPS, D.I. 13 (D. Del. Apr. 2, 2018); Millennium Pharms., Inc. v. Zydus Pharms.

(USA) Inc., No. 17-423-CFC, D.I. 9 (D. Del. May 24, 2017). Cadila and Zydus Pharma, in

particular, presently are engaged in the Pending Infringement Action in this district. Accordingly,

this Court has personal jurisdiction over Zydus.

               20.    On information and belief, if ANDA No. 214263 as amended is approved,

Zydus will directly or indirectly manufacture, market, sell, and/or distribute Zydus’s ANDA

Products within the United States, including in Delaware, consistently with Zydus’s practices for

the marketing and distribution of other generic pharmaceutical products. On information and

belief, Zydus regularly does business in Delaware, and its practices with other generic

pharmaceutical products have involved placing those products into the stream of commerce for

distribution throughout the United States, including in Delaware. On information and belief,

Zydus’s generic pharmaceutical products are used and/or consumed within and throughout the

United States, including in Delaware. On information and belief, Zydus’s ANDA Products will



                                                   6
  Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 7 of 15 PageID #: 7




be prescribed by physicians practicing in Delaware, dispensed by pharmacies located within

Delaware, and used by patients in Delaware. On information and belief, each of these activities

would have a substantial effect within Delaware and would constitute infringement of the ’020

patent in the event that Zydus’s ANDA No. 214263 as amended is approved before the ’020 patent

expires.

                21.     On information and belief, Zydus derives substantial revenue from

pharmaceutical products that are used and/or consumed within Delaware, and which are

manufactured by Zydus and/or for which Cadila or Zydus Pharma is the named applicant on

approved ANDAs. On information and belief, various products for which Cadila or Zydus Pharma

is the named applicant on approved ANDAs are available at retail pharmacies in Delaware.

                                                VENUE

                22.     Venue is proper in this district for Cadila pursuant to 28 U.S.C. §§ 1391 and

1400(b) because, inter alia, Cadila is a corporation organized and existing under the laws of India

and is subject to personal jurisdiction in this judicial district.

                23.     Venue is proper in this district as to Zydus Pharma under 28 U.S.C. §§ 1391

and 1400(b) because, inter alia, Zydus Pharma is subject to personal jurisdiction in this judicial

district, has previously consented to venue in this judicial district, and on information and belief is

subject to venue in this judicial district and/or will consent to venue for the purpose of this case.

Zydus Pharma has, in particular, consented to venue in related patent litigation in this district

concerning infringement of the ’020 patent in the Pending Infringement Action.

                24.     On information and belief, Cadila and Zydus Pharma are part of a broader

network of affiliated entities sometimes called the Zydus group. On information and belief,

entities affiliated with the Zydus group reside and/or maintain a regular and established place of



                                                    7
  Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 8 of 15 PageID #: 8




business within Delaware. Those entities include Zydus Healthcare (USA) LLC (“Zydus

Healthcare”)—which, on information and belief, is a limited liability company organized under

the laws of Delaware—and Zydus Holding Inc. (“Zydus Holding”)—which, on information and

belief, is a corporation formed under Delaware law. On information and belief, each of Zydus

Healthcare and Zydus Holding is a wholly owned subsidiary of Cadila and is controlled and

dominated by Cadila.

               25.     On information and belief, the Zydus corporate family operates as a single,

integrated business. On information and belief, Zydus Pharma, Cadila, Zydus Healthcare, and

Zydus Holding are agents of each other, and/or operate in concert as integrated parts of the same

business group, and enter into agreements with each other that are nearer than arm’s length,

including with respect to the development, regulatory approval, marketing, sale, offer for sale, and

distribution of generic pharmaceutical products throughout the United States, including into

Delaware, and including with respect to Zydus’s ANDA Products at issue.

               26.     On     information     and       belief,   Cadila   maintains   the    website

https://zyduscadila.com/. According to that website, “Zydus Cadila . . . is a fully integrated, global

healthcare provider.” (https://zyduscadila.com/company.) The website discusses “Zydus[’s] . . .

rich history and lineage,” noting that, “[i]n 1995, the group was restructured and thus was formed

Cadila Healthcare under the aegis of the Zydus group.” On information and belief, Zydus entities

often share directors and/or officers. For example, Mr. Pankaj R. Patel serves as chairman of

Cadila’s Board of Directors, and Dr. Sharvil P. Patel serves as Cadila’s Managing Director

(https://zyduscadila.com/investorzone). On information and belief, both men have served as

directors of Zydus Pharma as well.




                                                    8
  Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 9 of 15 PageID #: 9




                                  FACTUAL BACKGROUND

                27.    Plaintiffs incorporate each of the preceding paragraphs 1–26 as if fully set

forth herein.

                28.    The ’020 patent, entitled “Pharmaceutical Compositions Comprising

AZD9291,” (Exhibit A hereto), was duly and legally issued on January 22, 2019, to AstraZeneca

AB.

                29.    As set forth in greater detail in the ’020 patent, the claims of the ’020 patent,

incorporated by reference herein, cover pharmaceutical compositions comprising osimertinib

mesylate and methods of using them.

                30.    AstraZeneca AB is the assignee of the ’020 patent.

                31.    AstraZeneca Pharmaceuticals LP is the holder of New Drug Application

No. 208065 for Tagrisso® (osimertinib mesylate), which has been approved by the FDA.

Tagrisso® is a kinase inhibitor indicated for (i) “as adjuvant therapy after tumor resection in adult

patients with non-small cell lung cancer (NSCLC) whose tumors have epidermal growth factor

receptor (EGFR) exon 19 deletions or exon 21 L858R mutations, as detected by an FDA-approved

test”; (ii) “the first-line treatment of adult patients with metastatic NSCLC whose tumors have

EGFR exon 19 deletions or exon 21 L858R mutations, as detected by an FDA-approved test”; and

(iii) “the treatment of adult patients with metastatic EGFR T790M mutation-positive NSCLC, as

detected by an FDA-approved test, whose disease has progressed on or after EGFR TKI therapy.”

Tagrisso® is for oral use and is available as tablets in 40 mg and 80 mg dosage strengths.

                32.    Pursuant to 21 U.S.C. § 355, the ’020 patent has been listed in connection

with Tagrisso® in the FDA’s publication, Approved Drug Products with Therapeutic Equivalence




                                                  9
 Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 10 of 15 PageID #: 10




Evaluations, which is referred to as the “Orange Book.” The ’020 patent is associated with, inter

alia, use code U-3016 in the Orange Book.

                33.    AstraZeneca will be substantially and irreparably damaged by infringement

of the ’020 patent.

         COUNT I – ZYDUS’S INFRINGEMENT OF THE ’020 PATENT UNDER
                             35 U.S.C. § 271(e)(2)(A)

                34.    Plaintiffs incorporate each of the preceding paragraphs 1–33 as if fully set

forth herein.

                35.    By letter dated January 14, 2020, Zydus notified Plaintiffs that it had

submitted to the FDA ANDA No. 214263, seeking approval from the FDA to engage in the

commercial manufacture, use and/or sale of Zydus’s ANDA Products prior to the expiration of the

’020 patent (“Zydus’s First Notice Letter”). On information and belief, the purpose of the

submission of ANDA No. 214263 was to obtain approval to engage in the commercial

manufacture, use, offer for sale, sale and/or importation of Zydus’s ANDA Products prior to the

expiration of the ’020 patent.

                36.    In Zydus’s First Notice Letter, Zydus also notified Plaintiffs that, as part of

ANDA No. 214263, Zydus had filed certifications of the type described in Section

505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), with respect to the ’020

patent. On information and belief, Zydus submitted ANDA No. 214263 to the FDA containing a

certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) asserting that the ’020 patent is invalid,

unenforceable, and/or will not be infringed by the manufacture, use, offer for sale, sale, and/or

importation of Zydus’s ANDA Products.




                                                 10
 Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 11 of 15 PageID #: 11




               37.     Subsequent to receiving Zydus’s First Notice Letter, AstraZeneca sued

Zydus for infringement of the ’020 patent on February 11, 2020 in this district in the Pending

Infringement Action.

               38.     By letter dated March 3, 2021, Zydus notified Plaintiffs that it had amended

ANDA No. 214263 “to include a revised certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

(‘Paragraph IV Certification’) to address the patent use code U-3016, with respect to” the ’020

Patent (“Zydus’s Second Notice Letter”). On information and belief, Zydus’s ANDA No. 214263

as amended contains an amended certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

asserting that the ’020 patent is invalid, unenforceable, and/or will not be infringed by the

manufacture, use, offer for sale, sale, and/or importation of Zydus’s ANDA Products. Zydus’s

Second Notice Letter indicates that Zydus seeks approval from the FDA to engage in the

commercial manufacture, use and/or sale of Zydus’s ANDA Products prior to the expiration of the

’020 patent. On information and belief, the purpose of amending ANDA No. 214263 was to obtain

approval to engage in the commercial manufacture, use, offer for sale, sale and/or importation of

Zydus’s ANDA Products prior to the expiration of the ’020 patent.

               39.     According to information in Zydus’s Second Notice Letter, Zydus’s ANDA

Products are a generic version of Tagrisso® tablets.

               40.     On information and belief, Zydus’s ANDA Products are not publicly

available, nor is ANDA No. 214263 as amended accessible to the public.

               41.     Plaintiffs are filing this Complaint within forty-five days of receipt of

Zydus’s Second Notice Letter.

               42.     According to Zydus’s Second Notice Letter, Zydus’s ANDA Products

contain osimertinib. On information and belief, the osimertinib in Zydus’s ANDA Products is in



                                                11
 Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 12 of 15 PageID #: 12




the form of osimertinib mesylate. On information and belief, Zydus’s ANDA Products contain

osimertinib mesylate in an amount that literally satisfies the requirements of claim 1 of the ’020

patent.

               43.     On information and belief, Zydus’s ANDA Products are in the form of oral

tablets for pharmaceutical use. Accordingly, Zydus’s ANDA Products are pharmaceutical tablets.

               44.     On information and belief, Zydus’s ANDA Products contain inactive

ingredients that satisfy, literally and/or by equivalents, the limitations of claim 1 concerning

materials other than osimertinib mesylate that are contained in the claimed pharmaceutical

composition. Zydus’s Second Notice Letter did not contest that Zydus’s ANDA Products literally

satisfy various limitations of claim 1 of the ’020 patent.

               45.     On information and belief, and in light of Zydus’s Second Notice Letter, the

proposed amended product labeling for Zydus’s ANDA Products provides, inter alia, that Zydus’s

ANDA Products are indicated as adjuvant therapy after tumor resection in adult patients with non-

small cell lung cancer (NSCLC) whose tumors have epidermal growth factor receptor (EGFR)

exon 19 deletions or exon 21 L858R mutations, as detected by an FDA-approved test. The

proposed amended product labeling for Zydus’s ANDA Products thus directs, encourages, and

induces a method of treating cancer in a patient in need thereof, which method comprises the oral

administration of an effective number of tablets that are Zydus’s ANDA Products to the patient,

wherein the cancer is non-small cell lung cancer.

               46.     In Zydus’s Second Notice Letter, Zydus did not contest the validity of any

claim of the ’020 patent.

               47.     Zydus has now, and has had since at least before submitting ANDA No.

214263, knowledge of the ’020 patent.



                                                 12
 Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 13 of 15 PageID #: 13




               48.     Zydus’s submission of the amendment to ANDA No. 214263 for the

purpose of obtaining approval to engage in the commercial manufacture, use, offer for sale, sale,

and/or importation of Zydus’s ANDA Products before the expiration of the ’020 patent was an act

of infringement of that patent under 35 U.S.C. § 271(e)(2)(A).

               49.     On information and belief, Zydus will engage in the manufacture, use, offer

for sale, sale, marketing, distribution, and/or importation of Zydus’s ANDA Products, together

with their proposed amended product labeling, immediately and imminently upon approval of

ANDA No. 214263 as amended and expiration of any other Orange Book-listed patent or relevant

exclusivity for Tagrisso®.

               50.     On information and belief, the manufacture, use (including the use of

Zydus’s ANDA Products in accordance with, and as directed by Zydus’s proposed amended

product labeling for Zydus’s ANDA Products), sale, offer for sale, and/or importation of Zydus’s

ANDA Products would infringe, literally and/or under the doctrine of equivalents, one or more

claims of the ’020 patent, including at least claims 1, 8, 9, and 11-13.

               51.     On information and belief, Zydus plans and intends to, and will, actively

induce infringement of the ’020 patent when ANDA No. 214263 as amended is approved, and

plans and intends to, and will, do so immediately and imminently upon approval.

               52.     On information and belief, the foregoing actions by Zydus constitute and/or

will constitute infringement of the ’020 patent and active inducement of infringement of the ’020

patent.

               53.     Unless Zydus is enjoined from infringing the ’020 patent and actively

inducing infringement of the ’020 patent, Plaintiffs will suffer irreparable injury. Plaintiffs have

no adequate remedy at law.



                                                 13
 Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 14 of 15 PageID #: 14




   COUNT II – DECLARATORY JUDGMENT OF INFRINGEMENT BY ZYDUS OF
                          THE ’020 PATENT

                54.    Plaintiffs incorporate each of the preceding paragraphs 1–53 as if fully set

forth herein.

                55.    The Court may declare the rights and legal relations of the parties pursuant

to 28 U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Plaintiffs on

the one hand and Zydus on the other regarding Zydus’s liability for infringement and active

inducement of infringement of the ’020 patent.

                56.    The Court should declare that the commercial manufacture, use, sale, offer

for sale or importation of Zydus’s ANDA Products will infringe and induce the infringement of

the ’020 patent.

                WHEREFORE, Plaintiffs request the following relief:

                (a)    A judgment that Zydus has infringed the ’020 patent;

                (b)    A judgment ordering that the effective date of any FDA approval of

commercial manufacture, use, or sale of Zydus’s ANDA Products be not earlier than the expiration

of the ’020 patent, inclusive of any extension(s) and additional period(s) of exclusivity;

                (c)    A preliminary and permanent injunction enjoining Zydus, and all persons

acting in concert with Zydus, from the commercial manufacture, use, sale, offer for sale, or

importation into the United States of Zydus’s ANDA Products prior to the expiration of the ’020

patent, inclusive of any extension(s) and additional period(s) of exclusivity;

                (d)    A judgment declaring that the commercial manufacture, use, sale, offer for

sale or importation of Zydus’s ANDA Products prior to the expiration of the ’020 patent will

infringe and induce the infringement of the ’020 patent;




                                                 14
 Case 1:21-cv-00550-UNA Document 1 Filed 04/16/21 Page 15 of 15 PageID #: 15




              (e)     A declaration that this is an exceptional case and an award of attorneys’ fees

pursuant to 35 U.S.C. § 285;

              (f)     Costs and expenses in this action; and

              (g)     Such further and other relief as this Court may deem just and proper.



                                                    Respectfully submitted,

 Dated: April 16, 2021                              MCCARTER & ENGLISH, LLP


 OF COUNSEL:                                        /s/ Daniel M. Silver
                                                    Michael P. Kelly (#2295)
 Jessamyn S. Berniker                               Daniel M. Silver (#4758)
 Dov P. Grossman                                    Alexandra M. Joyce (#6423)
 Vidya A. Mirmira                                   Renaissance Centre
 Christopher A. Yeager                              405 N. King Street, 8th Floor
 Jingyuan Luo                                       Wilmington, Delaware 19801
 Sumeet P. Dang                                     (302) 984-6300
 WILLIAMS & CONNOLLY LLP                            mkelly@mccarter.com
 725 Twelfth Street, N.W.                           dsilver@mccarter.com
 Washington, DC 20005                               ajoyce@mccarter.com
 (202) 434-5000
 (202) 434-5029 (Facsimile)                         Attorneys for Plaintiffs AstraZeneca AB and
                                                    AstraZeneca Pharmaceuticals LP




                                               15
